DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 9, 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter as “hands in certain direction and playback perform such functions as advancing or shuttling or previous track or  shuttling backward” accordingly  which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 



Allowable Subject Matter
Claim(s) 7-8, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-5, 10-14, 19-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 2009/0102669 A1) and Chraime et al. (US 2011/0163859 A1) and Movold et al. (US 2008/0134102 A1).


1. (Original) A playback device comprising: a housing (fig.3/4 w (30/40); par [25]); a screen-less touch-control interface carried on an exterior surface of the housing; a proximity sensor carried on the exterior surface of the housing and configured to detect presence of a hand at a greater range than a capacitive range of the 

	But the prior art never specify of the device as comprising: a network interface.  But having a certain device which comprise a network interface is noted therein Chraime et al  (fig.2 (260); par [23]). Thus, one of the ordinary skills in the art could have modified the device which include such network interface so as to enable said device to receive information from remote servers. 


	In addition, although, Lin never mention of the circuitry as being an amplifier which include amplifier carried by the housing, the one or more amplifier configured to drive one or more speakers. But such aspect of having 

	The prior arts as combined of Lin and Chraime et al. as whole, further disclose of wherein playing back the particular audio content comprises streaming data representing the particular audio content via the network interface (Chraime-par [29-30]/the network to stream the data); thus, the combined teaching of Lin and chraime as whole, teach as while the playback device is playing back the particular audio content, detecting, via the proximity sensor, presence of a user in proximity to the playback device; in response to detecting the presence of the hand in proximity to the playback device, temporarily stopping the playing back of the particular audio content at a given play position in the particular audio content (Lin-fig.3-5; abstract; par [8, 15]); and after a pre-determined period of time, resuming playback of the particular audio content, wherein resuming playback of the particular audio content and resuming playback of the audio content (Lin-par [15]) .

Although, the art never mentioned of the specific audio content as comprises (a) resuming playback from the given play position when the particular audio content is a playlist or (b) resuming playback from a current play position when the particular audio content is an Internet radio station.  One of the ordinary skills in the art could have modified the signal as noted by substituting the signal for such mentioned audio content is an Internet radio station by Chraime et al. if desired for the same expected result so as to enable the device to playback signal from the internet. 

The prior arts failed to specify of a screen-less touch-control interface as being a capacitive touch-control interface. But, Movold et al. mentioned such capacitive touch-control interface therein (par [66]). Thus, one of the ordinary skills in the art could have varied the touch-interface to any desired various interfaces including such capacitive touch-control interface for enabling the user to manually input data. 




	But, the art never mentioned the aspect as muting the playback of the audio content, but  the examiner take official notice the concept as muting a certain device is well known in the art , thus one of the  ordinary skills in the art could have varied the content according to user’s presence by adding such variation as including muting the playback of the audio content for same result so as to modify the signal according to user’s presence. 

3. (Original) The playback device of claim 1, wherein temporarily stopping the playing back of the particular audio content comprises: pausing playback of the particular audio content when the particular audio content is the playlist (the aspect of playlist is not considered/given weight since the claims were presented in elective format and prior art only mentioned of internet radio).  



5. (Original) The playback device of claim 1, wherein the functions further comprise: detecting that the pre-determined period of time has elapsed since the playing back of the particular audio content was temporarily stopped; and in response to detecting that the pre-determined period of time has elapsed since the playing back of the particular audio content was temporarily stopped, resuming the playback of the particular audio content (Lin-abstract; par [15, 30]/according to snooze function the device will play back after a pre-determine time).  

Claim 10, the prior art disclose of a method to be performed by a playback device, the method comprising: at a pre-selected alarm time, playing back 

	But the prior art never mentioned such aspect as wherein playing back the particular audio content comprises streaming data representing the particular audio content via a network interface. But the art as in Chraime disclose of such aspect of playing back the particular audio content comprises streaming data representing the particular audio content via a network interface (fig.2 (260); par [23, 29-30]).thus, one of the ordinary skills in the art could have modified the art by adding such aspect of playing back the particular audio content comprises streaming data representing the particular audio content via a network interface so as to playback audio signal form a remote server or location. 

	The art further disclose of wherein a housing of the playback device carries the one or more circuit, the one or more speakers, and a screen-less touch-control interface (Lin-fig.3/4 (16/22-23); par [4, 25-26]/the device has a manual button and proximity sensor);  while the playback device is playing back the particular audio content, detecting, via a proximity sensor, presence of a user in proximity to the playback device, wherein the proximity sensor is carried on an 

Although, the art never mentioned of the specific audio content as comprises (a) resuming playback from the given play position when the particular audio content is a playlist or (b) resuming playback from a current play position when the particular audio content is an Internet radio station.  One of the ordinary skills in the art could have modified the signal as noted by substituting the signal for such mentioned audio content is an Internet radio station by Chraime et al. if desired for the same expected result so as to enable the device to playback signal from the internet. 




The prior arts failed to specify of a screen-less touch-control interface as being a capacitive touch-control interface. But, Movold et al. mentioned such capacitive touch-control interface therein (par [66]). Thus, one of the ordinary skills in the art could have varied the touch-interface to any desired various interfaces including such capacitive touch-control interface for enabling the user to manually input data. 





	But, the art never mentioned the aspect as muting the playback of the audio content, but  the examiner take official notice the concept as muting a certain device is well known in the art , thus one of the  ordinary skills in the art could have varied the content according to user’s presence by adding such variation as including muting the playback of the audio content for same result so as to modify the signal according to user’s presence. 

12. (Original) The method of claim 10, wherein temporarily stopping the playing back of the particular audio content comprises: pausing playback of the particular audio content when the particular audio content is the playlist(the aspect of playlist is not considered/given weight since the claims were presented in elective format and prior art only mentioned of internet radio).  
  



14. (Original) The method of claim 10, further comprising: detecting that the pre-determined period of time has elapsed since the playing back of the particular audio content was temporarily stopped; and in response to detecting that the pre-determined period of time has elapsed since the playing back of the particular audio content was temporarily stopped, resuming the playback of the particular audio content (Lin-abstract; par [15, 30]/according to snooze function the device will play back after a pre-determine time).    

Claim 19, the prior art disclose of a non-transitory computer readable medium having stored thereon instructions executable by a processor of a playback device to cause the processor to perform functions comprising: at a pre-

	But the prior art never mentioned as wherein playing back the particular audio content comprises streaming data representing the particular audio content via a network interface.

But the art as in Chraime disclose of such aspect of playing back the particular audio content comprises streaming data representing the particular audio content via a network interface (fig.2 (260); par [23, 29-30]).thus, one of the ordinary skills in the art could have modified the art by adding such aspect of playing back the particular audio content comprises streaming data representing the particular audio content via a network interface so as to playback audio signal form a remote server or location. 

	The prior arts disclose of further wherein a housing of the playback device carries the one or more circuits, the one or more speakers, and a screen-less capacitive touch-control interface  (Lin-fig.3/4 (16/22-23); par [4, 25-26]/the device has a manual button and proximity sensor), while the playback device is 

Although, the art never mentioned of the specific audio content as comprises (a) resuming playback from the given play position when the particular audio content is a playlist or (b) resuming playback from a current play position when the particular audio content is an Internet radio station.  One of the ordinary skills in the art could have modified the signal as noted by substituting the signal for such mentioned audio content is an Internet radio station by Chraime et al. if desired for the same expected result so as to enable the device to playback signal from the internet. 

In addition, although, Lin never mention of the circuitry as being an amplifier which include amplifier carried by the housing, the one or more amplifier configured to drive one or more speakers. But such aspect of having such amplifier which include amplifier carried by the housing, the one or more amplifier configured to drive one or more speakers is noted in Chraime (fig.2 (215); par [23]). Thus, one of the ordinary skills in the art could have modified the circuitry as noted by adding thereto such amplifier so as to drive and amplified the output signal. 

The prior arts failed to specify of a screen-less touch-control interface as being a capacitive touch-control interface. But, Movold et al. mentioned such capacitive touch-control interface therein (par [66]). Thus, one of the ordinary skills in the art could have varied the touch-interface to any desired various interfaces including such capacitive touch-control interface for enabling the user to manually input data. 




	But, the art never mentioned the aspect as muting the playback of the audio content, but  the examiner take official notice the concept as muting a certain device is well known in the art , thus one of the  ordinary skills in the art could have varied the content according to user’s presence by adding such variation as including muting the playback of the audio content for same result so as to modify the signal according to user’s presence. 

Claim(s) 6, 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 2009/0102669 A1) and Chraime et al. (US 2011/0163859 A1) and Movold et al. (US 2008/0134102 A1) and Bose (US 2005/0254669 A1).

6. (Original) The playback device of claim 1, wherein the functions further comprise: receiving, via the network interface from a control device, an 

	But having such aspect wherein receiving, via the network interface from a control device, an instruction to set the pre-determined period of time to a particular number of minutes is well known (fig.2-3; par [10-11]). Thus, one of the ordinary skills in the art could have modified the art by adding such receiving, via the network interface from a control device, an instruction to set the pre-determine period of time to a particular number of minutes so as to remotely set the timing of the device. 
Claim 15, the method of claim 10, but the prior art never specify as further comprising: receiving, via the network interface from a control device, an instruction to set the pre-determined period of time to a particular number of minutes.  

	But having such aspect wherein receiving, via the network interface from a control device, an instruction to set the pre-determined period of time to a particular number of minutes is well known (fig.2-3; par [10-11]). Thus, one of the . 

Claim(s) 9, 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin (US 2009/0102669 A1) and Chraime et al. (US 2011/0163859 A1) and Movold et al. (US 2008/0134102 A1) and Kitazawa et al. (US 2011/0293102 A1).

Claim 9, the playback device of claim 1, but the art never mentioned as wherein the functions further comprise: detecting, via the proximity sensor, a hand wave in proximity to the playback device; when the hand wave is in a rightwards direction, (i) advancing playback to a subsequent audio track in the playlist when the particular audio content is the playlist or (ii) shuttling forward when the particular audio content is the Internet radio station; and when the hand wave is in a leftwards direction, (i) advancing playback to a previous audio track in the playlist when the particular audio content is the playlist or (ii) shuttling backward when the particular audio content is the Internet radio station.  

	But the general concept of implementing such functions further comprise: detecting, via the proximity sensor, a hand wave in proximity to the playback device; when the hand wave is in a rightwards direction, (i) advancing playback to a subsequent audio track in the playlist when the particular audio content is the playlist or (ii) shuttling forward when the particular audio content is the Internet radio station; and when the hand wave is in a leftwards direction, (i) advancing playback to a previous audio track in the playlist when the particular audio content is the playlist or (ii) shuttling backward when the particular audio content is the Internet radio station is noted by kita (fig.15; par [85, 139]). Thus, one of the ordinary skills in the art could have modified the art by adding such aspect of detecting, via the proximity sensor, a hand wave in proximity to the playback device; when the hand wave is in a rightwards direction, (i) advancing playback to a subsequent audio track in the playlist when the particular audio content is the playlist or (ii) shuttling forward when the particular audio content is the Internet radio station; and when the hand wave is in a leftwards direction, (i) advancing playback to a previous audio track in the playlist when the particular audio content is the playlist or (ii) shuttling backward when the particular audio 

Claim 18, the method of claim 10, but the prior art never specify as further comprising: detecting, via the proximity sensor, a hand wave in proximity to the playback device; when the hand wave is in a rightwards direction, (i) advancing playback to a subsequent audio track in the playlist when the particular audio content is the playlist or (ii) shuttling forward when the particular audio content is the Internet radio station; and when the hand wave is in a leftwards direction, (i) advancing playback to a previous audio track in the playlist when the particular audio content is the playlist or (ii) shuttling backward when the particular audio content is the Internet radio station.  

	But the general concept of implementing such functions further comprise: detecting, via the proximity sensor, a hand wave in proximity to the playback device; when the hand wave is in a rightwards direction, (i) advancing playback to a subsequent audio track in the playlist when the particular audio content is the playlist or (ii) shuttling forward when the particular audio content is the Internet radio station; and when the hand wave is in a leftwards direction, (i) 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DISLER PAUL/Primary Examiner, Art Unit 2654